DETAILED ACTION
In Response to Applicant’s Remarks Filed 2/17/21
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-15 are pending.
Claims 1-6 and 8-15 have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitations “said operating device,” “said drive pinion,” “said actuator pinions,” “said synchronization rod” and “said synchronization axis A.”  There is insufficient antecedent basis for all of these limitations in the claim. 
Claim 5 recites “a rotating synchronization rod.”  It is unclear if this is the same or a different element than “said synchronization rod” of claim 1. 
Claim 8 recites “an operating device.” It is unclear if this is the same or a different element than “said operating device” of claim 1.
Claim 9 recites “an additional drive pinion.” It is unclear if this is the same or a different element than “additional drive pinion” of claim 1.
Claims 10 and 15 recite “the/said bottom toothing of the [respective] actuator arm.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et la. (EP 1 813 465) (“Matsumoto”).  As concerns claims 1 and 14, Matsumoto discloses a base frame for a vehicle seat, the base frame comprising two lateral parts (fig. 1: 1) and swing arms (fig. 1: 4, 5) pivoting in relation to the lateral parts, whereby said base frame can be height adjusted by pivoting said swing arms, whereby the pivoting of said swing arms can be caused by operating at least one actuator arm (fig. 1: 10), said actuator arm being rotatably affixed to an anchor point on one of said swing arms (fig. 1: 12) so that said swing arms, upon operation of said at least one actuator arm, can be pivoted along a direction of adjustment about a pivot point and, thereby, said lateral parts of the base frame are movable in a direction of height adjustment, wherein at least two actuator arms are provided, with each actuator arm being associated with another swing arm of the base frame so that, by operating the respective actuator arm, the associated swing arm can be pivoted, whereby the operation of said at least two actuator arms along the direction of adjustment is synchronized so that the two associated swing arms pivot in sync, and wherein said operating device acts on one of said actuator arms via an additional drive pinion (fig. 2: 6c), wherein said additional drive pinion is driven about a drive axis A, and the operation of said one actuator arm can be transmitted via .
As concerns claim 2, Matsumoto discloses wherein exactly two actuator arms are provided, each actuator arm being associated with one rear swing arm of the base frame (10 on each side).
As concerns claim 3, Matsumoto discloses wherein said swing arms are attached to an upper rail via the pivot points (fig. 1: 5a).
As concerns claim 4, Matsumoto discloses wherein said pivot points on said swing arm and said anchor points on said swing arm are spaced apart (as shown in fig. 1).
As concerns claim 5, Matsumoto discloses wherein synchronization of the operation of the actuator arms is achieved via a rotating synchronization rod (fig. 1: 8), whereby said synchronization rod acts on both actuator arms in such a manner that the movement of the two actuator arms is coordinated.
As concerns claim 8, Matsumoto discloses wherein at least one of said actuator arms can be operated directly or indirectly via an operating device (fig. 2: 6, 6c), said operating device indirectly or directly driving said synchronization rod for synchronized operation of said actuator arms.
As concerns claim 9, Matsumoto discloses wherein said operating device acts on one of said actuator arms via an additional drive pinion (fig. 1: 6c) and the operation of said one actuator arm can be transmitted via said actuator pinions and said synchronization rod to the other actuator arm.
As concerns claim 11, Matsumoto discloses wherein said operating device acts on said actuator pinion (fig. 1: 7) via an additional drive pinion (fig. 1: 6c), whereby said drive pinion combs on the actuator pinion and the operation can be transmitted via said synchronization rod and said actuator pinions to said two actuator arms.
As concerns claim 12, Matsumoto discloses wherein said operating device (fig. 1: 6, 6c) acts directly on said actuator pinion (fig. 1: 7)or said synchronization rod and the operation can be transmitted via said synchronization rod and said actuator pinions to said two actuator arms.
As concerns claim 13, Matsumoto discloses wherein said operating device is driven manually via a pump (fig. 1: 6 is a lever which may be pumped). 

Allowable Subject Matter
Claims 6, 10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indicating allowable subject matter:  Inclusion of the actuator arm having bottom toothing along with elements provided in amended claim 1 written with the proper antecedent basis, as best understood from the specification, overcomes the prior art of record.  The prior art fails to teach an axis of the operating pinion and a separate axis of a synchronization rod which connects actuating arms having a bottom toothing in the arrangement claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636